Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Robert Ballarini on 07/20/2022.
The application has been amended as follows: 
In the claims
Claim 1, line 3 “-copper, and zinc oxide, or” has been deleted; 
Claim 1, line 5, “constituted by” has been replaced with -- of SBA-15; 
Claim 1, line 11, “between 0.2 and 0.4” has been replaced with --0.3--; 
Claim 1, line 12, “said composition being supported over the mesoporous silica support” has been deleted. 
Claim 7, line 2, “copper” has been replaced with --copper (0) --. 
Claim 8, line 2, first “copper” has been replaced with --copper (0) --. 
Claim 13, line 2, “of the weight of the Cu and ZnO, or” has been deleted. 
Claim 15 is canceled. 
Claim 17, line 1, “a catalyst” has been replaced with --the catalyst of claim 1--; 
Claim 17, line 3-5, “-copper oxide and zinc oxide, or  -copper, zinc oxide and zirconium dioxide; supported over a support constituted by mesoporous silica” has been deleted; 
Claim 17, line 7-8, “a copper salt and a zinc salt, or” has been deleted.
Claim 18 is canceled.
Claim 19, line 2, “copper and zinc or” has been deleted. 
Claim 20, line 2, “copper and zinc salts or” has been deleted. 
Claim 23, line 3, “-copper and zinc oxide, or” has been deleted;
Claim 23, line 5, “constituted by” has been replaced with -- of SBA-15 --;
Claim 23, line 5, after “mesoporous silica”, --,  said catalyst comprising the following formula of (Cu)x(ZnO)y(ZrO2)z, wherein x is between 0.4 and 0.5, y is between 0.2 and 0.3, and z is 0.3;” has been inserted. 
Claim 25 is canceled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s arguments about instantly claimed catalyst having improved methanol productivity based on catalyst 2-4 of table 4 convincing (see instantly filed remarks page 11 4th para.-page 12 2nd last para.).   Updated searches have not provided any other better references teach such catalyst having improved methanol productivity.  For example, Scheloegl to WO2004/083116 discloses a Cu/CuO and ZrO2 containing catalyst wherein catalyst contains Cu and Zr in a molar ratio of from 1 :200 to 1: 1. Ihm to US6376562 discloses a hybrid catalyst of Cu/ZnO/ZrO2 catalyst contains 10 to 60% (w/w) Cu, 0 to 30% (w/w) ZnO and 10 to 90% (w/w) ZrO2 (table 1, claims).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/Primary Examiner, Art Unit 1732